Citation Nr: 9908321	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability 
evaluation for diarrhea, and to a compensable rating for 
diarrhea subsequent to February 1996.

2. Entitlement to service connection for hypertension due to 
an undiagnosed illness.

3. Entitlement to service connection for fatigue/weakness due 
to an undiagnosed illness.

4. Entitlement to service connection for depression/panic 
attacks due to an undiagnosed illness.

5. Entitlement to service connection for respiratory problems 
due to an undiagnosed illness.

6. Entitlement to service connection for insomnia due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty for training from April 
15th to August 27th, 1980 and on active duty from September 
1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in February 1995 by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that it has recharacterized the issue of 
entitlement to an increased rating for diarrhea in order to 
comply with the recent opinion by the United States Court of 
Veterans Appeal (Court), in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  Slip 
op. at 17, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a SOC. Id.

As in Fenderson, the RO in this case has also misidentified 
this issue on appeal as a claim for an increased disability 
rating for the appellant's service-connected diarrhea, rather 
than as a disagreement with the original rating award for 
this condition.  However, the RO's June 1996 Statement of the 
Case and May 1997 and June 1998 Supplemental Statements of 
the Case provided the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for this condition.  In addition, the appellant's 
pleadings herein clearly indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to his service-connected 
diarrhea.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The claim for service connection for an acquired psychiatric 
disorder is the subject of the remand immediately following 
this decision.


FINDINGS OF FACT

1. Disability due to undiagnosed illness to include 
hypertension, fatigue/weakness, an upper respiratory 
disorder or a sleeping disorder was not shown to be first 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War nor is there 
evidence of compensable disability attributable to 
undiagnosed illness after service discharge.


2. There is no competent evidence of record to establish the 
presence of hypertension and there is no competent 
evidence of record to relate fatigue/weakness, an upper 
respiratory disorder or a sleeping disorder to the 
appellant's period of service.

3. The appellant's diarrhea is manifested by a history of 
chronic diarrhea prior to 1994 which is currently 
asymptomatic.



CONCLUSIONS OF LAW

1. Disability alleged to be due to undiagnosed illness is not 
shown to have been incurred during the appellant's period 
of active duty in the Southwest Asia theater of operations 
during the Persian Gulf War nor shown to a compensable 
level after service discharge.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.317 (1998).

2. The claims for service connection for disability 
manifested by hypertension, fatigue/weakness, an upper 
respiratory disorder and a sleeping disorder on a direct 
incurrence basis are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The schedular criteria for a compensable disability 
evaluation for diarrhea are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7321 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a) a VA claimant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  Where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is generally required for the claim to be well 
grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Establishing 
service connection under 38 U.S.C.A. § 1110 generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1996), aff'd per curiam 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5,1998); 
Heuer and Grottveit, both supra.  Alternatively, the third 
Caluza element can be satisfied under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). r 
regulation, during the applicable presumption period and (2) 
present disability from it.  See Savage supra.  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Persian Gulf War Syndrome

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) (1997) regardless 
of the availability of service connection under a presumption 
of service connection.  See Combee v. Brown, 34 F3d 1039, 
1043 (Fed. Cir. 1994).

Analysis

The appellant has argued that disabilities manifested by 
hypertension, fatigue/weakness, an upper respiratory disorder 
and a sleeping disorder are due to undiagnosed illness as a 
result of his duty in the Persian Gulf.  

Initially, in reviewing the appellant's claims, the Board 
looks to the evidence to determine if any of his complaints 
were first manifest prior to active duty in the Southwest 
Asia theater of operations during the Persian Gulf War or 
whether the complaints can be attributed to any known 
clinical diagnosis.  Furthermore, if a disability is not 
manifest during service in the Persian Gulf, but is shown 
within the presumptive period, the Board determines whether 
or not the disability is shown to a degree of 10 percent or 
more not later than December 31, 2001.

In this case, the evidence of record does not reflect any 
documented evidence of pertinent symptomatology prior to the 
appellant's period of service in the Persian Gulf.  
Furthermore, there is no objective evidence of any of the 
alleged disabilities during the appellant's tenure in the 
Persian Gulf from October 27th, 1990 to June 30th, 1991, or 
during the remainder of his period of active duty to August 
1991.  On service demobilization examination in July 1991, 
the appellant reported that he had a persistent cough and 
congestion, frequent headaches, stiff joints and that he lost 
30 lbs.  However, the examiner noted that the appellant 
reported that his hands and knees ached for the past 5 years, 
extending prior to service, and that his headaches were 
relieved with medication and that he had not had any 
headaches for the past 1 to 2 months.  On physical 
examination there were no neurological, musculoskeletal, or 
respiratory disorders, although post-nasal drip was noted to 
be treated with Darvocet.  

The post-service evidence reflects that the appellant has 
been evaluated on numerous occasions for various reasons 
since his discharge.  These records are significant for the 
lack of any findings to support his claims currently on 
appeal.  On VA Persian Gulf examination in January 1993, the 
only relevant findings included a diagnosis of early 
emphysema and "rule out" anxiety disorder.  The appellant 
was referred to the Mental Health Clinic regarding his 
anxiety complaints and a diagnostic impression of adjustment 
disorder was noted.

On VA examination in December 1994, hypertension was not 
found and a sleeping disorder was not diagnosed.  However, 
while the examiner noted easy fatigability, etiology unknown, 
he did not diagnose chronic fatigue syndrome, and while mild 
chronic obstructive pulmonary disease was diagnosed by x-ray 
examination, subsequent private examination reports dated in 
August 1995, reflect that a private physician opined that the 
appellant's respiratory problems consist of bronchitis 
related to smoking and rhinitis.  The physician further noted 
that "I do not believe there is any evidence to suggest that 
his symptoms are related to some exposure in the Desert Storm 
war."  In July 1995, the appellant underwent evaluation for 
his sleep difficulties and no sleep disorders were found.  In 
fact, it was noted that the appellant's tobacco and alcohol 
use may contribute to his complaints.  

Finally, on VA examinations in January 1997, there were no 
findings to establish the presence of hypertension, a 
disorder manifested by fatigue/weakness, an upper respiratory 
disorder or a sleep disorder which are the result of 
undiagnosed illness or related to the appellant's period of 
service.  

Considering the foregoing, the Board concludes that the 
appellant has not submitted evidence sufficient to render the 
claims to service connection for hypertension, a disorder 
manifested by fatigue/weakness, an upper respiratory disorder 
or a sleep disorder well-grounded.  See Caluza 7 Vet. App. 
498 (1995).  Where the appellant has not met this burden, the 
VA has no duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where 
claims are not well-grounded VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
his claims, VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence, that, if submitted, could make 
his claims well grounded.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The Board acknowledges that it has decided several of the 
issues within the current appeal for service connection on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the appellant has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board concludes that he has not 
been prejudiced by the decision herein as his claims, based 
upon the merits of the issues inherently includes the 
assertion that they meet the threshold requirement of being 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).

II.  Compensable Disability Evaluation

Factual Background

In February 1996, following the appellant's claim in November 
1994, the Hearing Officer granted service connection for 
diarrhea and assigned a noncompensable disability evaluation 
effective from November 15th, 1994.  It was noted that the 
appellant testified he first experienced diarrhea when he 
arrived in Saudi Arabia.  He reported that the symptoms 
continued until December 1994 when he was treated with an 
anti-parasite medication.  He indicated that he lost weight 
from 209 lbs. to 192 lbs. and that his symptoms had improved 
since 1994.  The Hearing Officer noted that after 1994, the 
appellant's symptoms have essentially resolved.

On VA examination in January 1997, there were no complaints, 
findings or manifestations of chronic diarrhea.  The 
appellant's digestive system was considered to be 
unremarkable, his build was normal and his state of nutrition 
was normal.  He was noted to weigh 210 lbs. and that this 
weight was stable.  Based upon these findings, no 
gastrointestinal diagnosis was reported. 

Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein. Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

The appellant's diarrhea is currently evaluated pursuant to 
Diagnostic Code 7321.  Pursuant to Code 7321, symptoms 
analogous to amebiasis with mild gastrointestinal 
disturbances, lower abdominal cramps, nausea, gaseous 
distention and chronic constipation interrupted by diarrhea 
warrant a 10 percent evaluation.  Where the disorder is 
asymptomatic a noncompensable evaluation is in order.

After review of the evidence of record, the undersigned 
concludes that entitlement to a compensable disability 
evaluation for diarrhea is not warranted for any period since 
the appellant filed his claim in 1994.  As noted above, the 
appellant's symptoms have essentially resolved since 1994.  
The record as a whole fails to provide any evidence that the 
appellant's diarrhea disorder is symptomatic or has been such 
to meet the criteria for a compensable evaluation since 1994.  
The Board has carefully reviewed the evidence of record; 
however, the appellant's diarrhea is not shown to be other 
than asymptomatic. 
In view of the above and the lack of any additional evidence 
to establish that the appellant's diarrhea disorder is 
productive of active symptomatology from 1994 to the present 
time, entitlement to a compensable initial evaluation is not 
warranted. 

The Board notes that the appellant's representative has 
argued that the appellant's gastrointestinal symptoms should 
be evaluated pursuant to Diagnostic Code 6809 in light of the 
appellant's pulmonary symptoms.  However, review of the 
record fails to reveal any relationship between the 
appellant's respiratory symptoms and the service-connected 
diarrhea.  Furthermore, there is no evidence to establish 
that the appellant has a lung abscess due to amebiasis.  In 
this regard, it is noted that the diarrhea is rated analogous 
to amebiasis, and a confirmed diagnosis of amebiasis is not 
of record.


ORDER

The claims for service connection for hypertension, 
fatigue/weakness, an upper respiratory disorder and a 
sleeping disorder due to an undiagnosed illness are not well 
grounded.

A compensable initial evaluation for diarrhea is denied.


REMAND

Review of the record reveals that the appellant, through his 
representative, has argued that there may be a nexus between 
an acquired psychiatric disorder and service.  The record 
reflects, as noted above, that on VA Persian Gulf examination 
in January 1993, a diagnosis of "rule out" anxiety disorder 
was reported.  The appellant was referred to the Mental 
Health Clinic regarding his anxiety complaints and a 
diagnostic impression of adjustment disorder was noted.  On 
VA examination in January 1997, it was noted that the 
appellant reported primarily psychiatric-type complaints 
including panic attacks and episodes of rage.  On neurologic 
examination the appellant reported that he had been receiving 
psychiatric care from a psychiatrist in Columbia.  However, 
there is no indication within the record that efforts were 
undertaken to obtain these psychiatric treatment reports.

In view of these findings and the appellant's assertions, the 
Board believes that additional development is necessary prior 
to completion of appellate review of this issue.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).  Accordingly, in an 
effort to fully assist the appellant in the development of 
his case, and to extend to the appellant every equitable 
consideration, this case is REMANDED for the following 
action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The appellant is 
further advised that he should assist 
the RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The RO should request that the 
appellant identify dates, locations 
and treatment providers for all 
private or VA psychiatric treatment 
since 1995.  Efforts to obtain any 
records of treatment should be 
documented and any evidence received 
in response to this request should be 
associated with the claims folder.

3. The appellant should be scheduled for 
a comprehensive VA psychiatric 
examination in an effort to determine 
the presence of any current 
psychiatric disability and the 
relationship, if any, to the 
appellant's period of service.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the 
examiner should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  The examiner is requested to 
provide an opinion as to the 
relationship, if any, between any 
psychiatric disorder diagnosed and the 
appellant's period of active duty.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998); 
Stegall v. West, 11 Vet. App. 268 
(1998).

5. Thereafter, the RO should readjudicate 
the appellant's claim for entitlement 
to service connection for an acquired 
psychiatric disorder with 
consideration of all the evidence of 
record, to include the additional 
evidence obtained as a result of this 
remand.

If the benefit remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 16 -


- 1 -


